Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 28, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158557(12)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 158557
  v                                                                 COA: 342440
                                                                    Wayne CC: 92-000334-FC
  MONTEZ STOVALL,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Marsha L. Levick to appear and practice in this case under MCR 8.126(A) is
  GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 28, 2018

                                                                               Clerk